FILED IN                                                                       .
COURT OF CRIMINAL APPEALS                                                        \q\\^
      MAR 03 2015 TRIAL COURT CAUSE NO.                 F10-00433-S               S^?&Q
                                                                                    *p
   ., , A          COURT OF CRIMINAL APPEALS NO. PD-0572-14
   Abel Acosta, Clerk
                                                                                      J

   THE STATE OF TEXAS                         §         IN THE 282nd JUDICIAL
   V.                                         §         DISTRICT COURT

   PATRICIA DONALDSON                         §         DALLAS COUNTY, TEXAS

                          ORDER APPOINTING COUNSEL

          In accordance with the order ofthe Court of Criminal Appeals in this cause, this

   Court determined that the defendant/appellam; Patricia Donaldson, did desire to have

   counsel represent her on her appeal. The Court finds that the defendant/appellant filed

   a pauper's oath and was determined to be indigent at the time she filed her notice of

   appeal. The defendant/appellant was represented on direct appeal by the Appellate

   Division of the Dallas County Public Defenders Office. The Court finds that there is

   no evidence demonstrating a change incircumstance. The Court therefore finds that

   the defendant/appellantremains indigent.

          The Court appoints the Appellate Division of the Dallas County Public

   Defenders Office, 133 N. Riverfront Blvd.- LB 2, Dallas, Texas 75207, to represent

   the defendant/appellant on her petition fordiscretionary review.

          The Clerk ofthis Court is ordered to immediately forward a copy ofthis order to

   the Court ofCriminal Appeals in Austin. The Clerk is further ordered to immediately

   forward a copy of this order to the Appellate Division of the Dallas County Public
Defenders Office and to the defendant/appellant, Patricia Donaldson, Dallas County

Jail, Bookin Number 13028305.

      SIGNED this [D            day ofFebruary, 2015.



                                      AMBER&IVENS-DAVIS, JUDGE
                                     282nd JUDICIAL DISTRICT COURT
                                      DALLAS COUNTY, TEXAS